HANEY, J.
This is an action to determine adverse claims to certain real property, title to which is in the plaintiff, unless divesied by operation of a tax deed, under which defendant claims to be the owner, recorded more than three years before the action was commenced. The learned circuit court, holding the tax deed to be valid on its face, decided that the defendant is the owner in fee, entitled to possession as against the plaintiff and all persons claiming under him, and that the plaintiff has no right, title, or interest in oi to' the land in controversy. The tax sale took place November 7, 1892. The recitals in the deed as to the manner of the sale are the same as those considered by this court in the recent case of King v. Dane, 21 S. D. 101, 110 N. W. 37. For the reasons therein stated, the deed involved in this action should have been regarded as void on its face. The judgment and order denying a new trial are reversed.
CORSON, J., not sitting.